DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5-10 and 12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended claim 1 to include additional limitations, and has also amended claim 2 to include the previously-allowed subject matter of claim 11. The detailed Reasons for Allowance, made of record in the Non-Final rejection mailed on August 30, 2021 and in the Final rejection mailed on January 21, 2022, are hereby incorporated by reference.
As per claim 1, the prior art, when taken as a whole, neither anticipates or renders prima facie obvious the claimed invention as currently recited. In particular, the claim now requires two sensors located on a pipe connecting the discharge pipe of the compressor and the four-way switching valve, in addition to having the controller being configured to calculate a degree of discharge superheat using the measurements from the sensors. At best, Hokazono et al. (JP 2013122364 A), herein Hokazono, merely discloses a single pressure sensor (11), wherein said single pressure sensor may sense a pressure, or may calculate a pressure based on a temperature. However, Hokazono does not make any suggestions to include a separate or additional sensor that measures temperature, per se.
One of ordinary skill in the art would recognize that the intended purpose of Hokazono is to consider a supercooling degree for improving the cooling capacity of the system. Assuming arguendo, modifying Hokazono to be further configured to sense additional parameters and to calculate a degree of superheat of the discharged refrigerant would increase the complexity of the system and the control algorithms, thereby increasing the likelihood of unintended and/or unexpected results, which is evidence against a prima facie case of obviousness. Since there are no other prior art references that would otherwise supplement or substitute Hokazono, the claims are considered allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIGUEL A DIAZ/Examiner, Art Unit 3763